DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 01/27/2021, responding to the 10/07/2020 final office action provided in rejection of claims 1-7, 9-23 and 25.

3.	Claims 1, 9, 13 and 21 have been amended. Claim 8 and 24 have been cancelled. Claims 1-7, 9-23 and 25 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Examiner interpreted “leaf node” as node which does not have any descendent per paragraph 0048 which have been recited in independent claims 1, 13, and 21.
(B). Drawings submitted on 12/28/2018 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written 
In light of the amendment of the claim 8, the objection to the claim presented in the Previous Action are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 12/7/2020, in particular pages 8-10, have been fully considered but moot in view of new ground rejections (i.e. new cited prior art by Keys et al. US 2010/0332634 A1) or rejection below.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 4-7, 9-10, 12-13, 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1).

As to claim 1, Keys discloses an apparatus for selectively delivering software updates to a list of nodes in a tree-mesh network, comprising (Keys does not does explicitly discloses update perform with tree-mesh network. However, Key discloses tree and leaf structure base network being utilized performing software update (see abstract, and par. 0026-0038-0039, 0050, 0098). Official Notice is taken in that tree-mesh is well known to those of ordinary skill in the art and that it would be obvious to those of ordinary skill in the art that in order to fully connected tree-mesh network where each node is connected to every other node in the network): 
a memory, and a hardware processor coupled to the memory (Fig. 4, par. 0028, a processor/CPU 401 coupled with the bus B for processing the information. The computer system 400 also includes a main memory/memory unit 420, such as a random access memory (RAM) or other dynamic storage device (e.g., dynamic RAM (DRAM), static RAM (SRAM), and synchronous DRAM (SDRAM)), coupled to the bus B for storing information and instructions to be executed by processor/CPU 401. In addition, the memory unit 420 may be used for storing temporary variables or other intermediate information during the execution of instructions by the CPU 401. The computer system 400 may also further include a read only memory (ROM) or other static storage device (e.g., programmable ROM (PROM), erasable PROM (EPROM), and electrically erasable PROM (EEPROM)) coupled to the bus B for storing static information and instructions for the CPU 401); and 
distribute the software update to all nodes on the list to update all nodes on the list by transmitting the software update to the leaf nodes in the list in a plurality of packets to update the leaf nodes (Figs. 7, 11, elements 104, 202 [i.e. list of node], pars. 0051 and 0065, The tree structure depicted in FIG. 7 may represent a corporate organization chart or a tree-shaped chain of command in general. This description will use the terms superior, self and subordinate to represent the parent, self and child respectively of any node. Steps S906-S914 in FIG. 9 of selecting subordinates, subdivide remaining targets among subordinates and sending to subordinates is the growth of the tree, or identifying targets for updating. The overall effect of step S404 is the completion of updates throughout the tree. Examiner Note: including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node, see par. 0063) in the list using the set of traversals with the intermediate nodes (“subordinate nodes”) on the set of traversals that are in the list of nodes caching the plurality of packets as the plurality of packets enroute through the intermediate nodes to the leaf nodes in the list (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007), and the intermediate nodes in the list reconstituting the software update using the cached plurality of packets to update the intermediate nodes in the list (software update reconstitute / rebuild / regenerate with required software objects thereby launching the peer-to-peer distribution process among the nodes subordinate to the root.  par. 0098, At S1500 a user uploads list of target MFPs to the software management module 335 of the centralized utility server. As noted above, each target MFP will implement distribution task via peer to peer mechanism, in accordance with the process disclosed in FIG. 9. At S1505 a user then selects a distribution task (e.g. update version of plugin) and (S1510) uploads the required software objects (e.g. plugin binaries used in update) for distribution. This step also includes identifying the MFPs that are to be the target of the distribution task. Examiner Note: including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node [i.e. include intermediate / subordinate node], see par. 0063).

While Keys teaches distribute the software update to all nodes (pars. 0050-0051, 0080-0086), it does not explicitly disclose distribute the message to all nodes on the list by transmitting the software update to the leaf nodes in a plurality of packets using the set of traversals with the intermediate nodes on the set of traversals that are in the list of nodes.

However, Ahmed discloses identify a set of traversals to a plurality of leaf nodes of the tree-mesh network in the list of nodes (Fig. 1, col. 12, ll. 32-43, a root node forwards a REFRESH message to all nodes [i.e. traversals] along the established route in both forward and backward directions to maintain their active status with respect to the established route. A REFRESH is therefore a control message periodically transmitted by a root node to preserve an already established route and, more specifically, to detect and prevent link breakage due to many number of reasons. The REFRESH messages are sent out to each group member from the root node by each intermediate node listed in a routing table in the message, broadcasting it until the REFRESH message reaches the group members), via one or more other nodes of tree-mesh network, the one or more other nodes being intermediate nodes enroute to the leaf nodes in the list (col. 4, ll. 1-12, the data message to be forwarded to other nodes in the network and refreshing an entry timer; and the receiving node is acting as an intermediate node, forwarding [i.e. enroute to] the message and adjusting the path; otherwise determining whether the message is a reconstruction message, and: if the message is a reconstruction message, determining a type for the action of the receiving node, and: if the node is acting as a node selected from a group consisting of member node and a root node, transmitting an updated refresh message for receipt by neighboring nodes; and if the node is acting as an intermediate node along a path indicated by an address track, forwarding the message. Note: a method for collaborative multicast routing [i.e. enroute or forwarding] among a set of nodes, including nodes acting as a root node, intermediate nodes, and member nodes, comprising list of node, see col. 6, ll. 20-25, claim 22-23, 60-61 and 84-85), the set of traversals being necessary to traverse and reach all nodes on the list of nodes (Fig. 1, col. 12, ll. 32-43, a root node forwards a REFRESH message to all nodes [i.e. traversals] along the established route in both forward and backward directions to maintain their active status with respect to the established route. A REFRESH is therefore a control message periodically transmitted by a root node to preserve an already established route and, more specifically, to detect and prevent link breakage due to many number of reasons. The REFRESH messages are sent out to each group member from the root node by each intermediate node listed in a routing table in the message, broadcasting it until the REFRESH message reaches the group members) and distribute the message to all nodes on the list by transmitting the software update to the leaf nodes in a plurality of packets using the set of traversals with the intermediate nodes on the set of traversals that are in the list of nodes (Fig. 4, col. 15, ll. 42-53, during the Route Maintenance phase 102, the Mode parameter of the control packet set to REFRESH by a root node. The REFRESH Mode of a packet is the start of a process by which a root node periodically transmits [i.e. distribute] REFRESH messages to all the multicast tree nodes to preserve an already established route and, more specifically, to enable all nodes to detect and prevent link breakage for a number of reasons described below. Therefore, upon receiving a REPLY control packet, the root node may thereafter reset the control packet Mode to REFRESH, making it a REFRESH control packet, and then forwards it to all nodes within the multicast tree to maintain their "active" status).  It would be obvious to those of ordinary skill in the art before the effective filing date of the application that the message sent down the node network of Ahmed is the update message of Keys.  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include identify a set of traversals to a plurality of leaf nodes of the tree-mesh network in the list of nodes, via one or more other nodes of tree-mesh network, the set of traversals being necessary to traverse and reach all nodes on the list of nodes and distribute the software update using the set of traversals with the intermediate nodes on the set of traversals that are in the list of nodes, as disclosed by Ahmed, for the purpose 
Official Notice is taken in that tree-mesh is well known to those of ordinary skill in the art and that it would be obvious to those of ordinary skill in the art that in order to fully connected tree-mesh network where each node is connected to every other node in the network.  

As to claim 4, Keys discloses the apparatus wherein the DMA is further to provide instruction to the one or more as intermediate nodes to distribute the software update packets to its descendant nodes (par. 0063, FIG. 9 is a flowchart of the update process, which will described focusing on the branch occupied by node 702 of FIG. 7. The node 702 MFP receives two files in step S902: one is the update file (e.g. distribution task 805, which may include a configuration file or certificate, and/or update instructions metadata); the other is a list of target subordinate MFPs ( distribution list 820) that will be sent … list into even subsets of level 714 nodes (S908) assigned to each subordinate 712 (S910), and packages (S912) the payload 800, including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node [i.e. descendant node]. The Node A then sends (S914) each of its subordinates at level 712 its respective target list and a copy of the update file in the form of the payload 800 shown in FIG. 8).  

As to claim 5. Keys discloses the apparatus wherein the DMA is further to traverse an intermediate node that branches into two or more descendant nodes just once (pars. 0065 and 0069-0070, The overall effect of steps S906-S914 in FIG. 9 of selecting subordinates, subdivide remaining targets among subordinates and sending to subordinates is the growth of the tree, or identifying targets for updating. The overall effect of step S404 is the completion of updates throughout the tree. …The entire update process may be viewed as updates propagating from the root to leafs and result statuses traveling in the opposite direction. … then assign these subordinates subsets of the target list for them to repeat the process. If a subordinate is unavailable, all target MFPs on its assigned list will not receive updates. The process described in relation to FIG. 11 overcomes this problem in the following way. Examiner Note: the traversing and branching into descendant nodes is done just once.  The superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process and each sending of the update modifies the list so that the same descendant is not messaged or the messaging is rerouted if the node did not receive the payload).  

As to claim 6, Ahmed discloses the apparatus wherein the DMA is further to instruct the one or more intermediate nodes on the set of traversal that are in the list to cache the software update packets and forward the software update packets to their descendant nodes, and instruct the one or more intermediate nodes that are on the set of traversal but not on the list, to just forward the software update packets to their descendant nodes (col. 25, ll. 53-66, to describe the steps starting from step 734, it is now assumed that the packet [i.e. update packet] received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward [i.e. descendant nodes] the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include intermediate nodes on the set of traversal that are in the list to cache the software update packets and forward the software update packets to their descendant nodes, and instruct the one or more intermediate nodes that are on the set of traversal but not on the list, to just forward the software update packets to their descendant nodes, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 7, Keys discloses the apparatus wherein the nodes on the list are a subset of all of the nodes in the tree-mesh network (par. 0070, superiors select subordinates from the target list they receive, and then assign these subordinates subsets of the target list for them to repeat the process).  

As to claim 9, Keys discloses the apparatus wherein the nodes on the list include both the leaf nodes and at least one of the one or more intermediate nodes, on one or more branches of the tree-mesh topology (par. 0058, all nodes serve as both superior and subordinate, except the root and leaf. The nodes will be MFPs with the exception of the remote installer, which may be either the centralized utility server 320, or an MFP incorporating the functionality of the centralized utility server. The root is generally the first node in the network).  

As to claim 10, Ahmed discloses the apparatus wherein the DMA is further to perform network discovery prior to identification of the set of traversals necessary to traverse and reach all nodes on the list (col. 16, ll. 39-47, The Routing Table parameter of the control packet 410 is comprised of a FORWARD NODE LIST and a BACKWARD NODE LIST, which enable the construction of a route (using "best-path forwarding" mechanism) by each individual node within a multicast tree during the tree's various phases from Route Establishment to Partition Merge. The FORWARD NODE LIST is a list of all nodes that a message traverses in the forward direction, starting from a root to reach its destination in general a group member node).



As to claim 12, Keys discloses the apparatus wherein the apparatus is a gateway of the tree-mesh network (par. 0050, the various nodes in the system as MFPs, these nodes could be any type of nodes that are configured to receive software updates. For example, the peer-to-peer distribution method may be employed in a wireless communication system in which the update of nodes starts with a Radio Network Controller, for example, and propagates all the way down to the level of a mobile communications device. Similarly, the peer-to-peer distribution method may be employed in any network environment that includes a plurality of computing devices, such as that disclosed in FIG. 4, which are configured to communicate with one another. These computing devices (e.g., nodes) may be servers, user PCs, or any similar computing device utilizing software configured to accept an update procedure. Note: Gateway is located at the boundary of a network and manages all data that inflows or outflows from that network and that it would be obvious to those of ordinary skill in the art that in order to update over the network, one must have a gateway transmission protocol. Note: see claim 1 regarding official notice of tree-mesh network).
As to claim 13, Keys discloses one or more non-transitory computer-readable storage media comprising a set of instructions, which, when executed on a network gateway (NG) coupled to a tree-mesh network of nodes, cause the NG to:
distribute the FW update to the DNs with transmission of the FW update to the leaf nodes (Figs. 7, 11, elements 104, 202 [i.e. list of node], pars. 0051 and 0065, The tree structure depicted in FIG. 7 may represent a corporate organization chart or a tree-shaped chain of command in general. This description will use the terms superior, self and subordinate to represent the parent, self and child respectively of any node. Steps S906-S914 in FIG. 9 of selecting subordinates, subdivide remaining targets among subordinates and sending to subordinates is the growth of the tree, or identifying targets for updating. The overall effect of step S404 is the completion of updates throughout the tree. Examiner Note: including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node, see par. 0063) of the DN in a plurality of packets using the set of traversals, with the intermediate nodes on the set of traversals that are in the list of DNs caching the plurality of packets as the plurality of packets enroute through the intermediate nodes to the leaf nodes of the DNs (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007), and the intermediate nodes in the list reconstituting the FW update using the cached plurality of packets to update the intermediate nodes in the list (software update reconstitute / rebuild / regenerate with required software objects thereby launching the peer-to-peer distribution process among the nodes subordinate to the root.  par. 0098, At S1500 a user uploads list of target MFPs to the software management module 335 of the centralized utility server. As noted above, each target MFP will implement distribution task via peer to peer mechanism, in accordance with the process disclosed in FIG. 9. At S1505 a user then selects a distribution task (e.g. update version of plugin) and (S1510) uploads the required software objects (e.g. plugin binaries used in update) for distribution. This step also includes identifying the MFPs that are to be the target of the distribution task. Examiner Note: including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node [i.e. include intermediate / subordinate node], see par. 0063).

Keys does not explicitly disclose identify a set of traversals to leaf nodes of the DNs via one or more other nodes of the tree-mesh network, the one or more other nodes being intermediate nodes enroute to the leaf nodes of the DNs, and the set of traversals being necessary to traverse and reach all of the DNs, wherein if there are multiple possible traversals to a DN, the traversal with fewest hops is selected for inclusion in the set; 

However, Ahmed discloses receive a firmware (FW) update and a list of destination nodes (DNs) of the tree-mesh network that are to receive the FW update (Ahmed at col. 16, ll. 39-49, the Routing Table parameter of the control packet 410 is comprised of a FORWARD NODE LIST and a BACKWARD NODE LIST, which enable the construction of a route (using "best-path forwarding" mechanism) by each individual node within a multicast tree during the tree's various phases from Route Establishment to Partition Merge. The FORWARD NODE LIST is a list of all nodes that a message traverses in the forward direction, starting from a root to reach its destination (in general a group member node). The BACKWARD NODE LIST is a list of all nodes that a message traverses in a return path from the destination back to the root node. Note: Reference does not explicitly disclose firmware update to node . However, the examiner asserts function of data/software/application update perform by Keys [pars. 0027, 0050, 0089] and Ahmed [Fig. 7, col.28, ll. 24-46] system. It would be obvious firmware update would perform in the same manner by both Keys and Ahmed. 

identify a set of traversals to leaf nodes of the DNs via one or more other nodes of the tree-mesh network (Fig. 1, col. 12, ll. 32-43, a root node forwards a REFRESH message to all nodes [i.e. traversals] along the established route in both forward and backward directions to maintain their active status with respect to the established route. A REFRESH is therefore a control message periodically transmitted by a root node to preserve an already established route and, more specifically, to detect and prevent link breakage due to many number of reasons. The REFRESH messages are sent out to each group member from the root node by each intermediate node listed in a routing table in the message, broadcasting it until the REFRESH message reaches the group members), the one or more other nodes being intermediate nodes enroute to the leaf nodes of the DNs (col. 4, ll. 1-12, the data message to be forwarded to other nodes in the network and refreshing an entry timer; and the receiving node is acting as an intermediate node, forwarding [i.e. enroute to] the message and adjusting the path; otherwise determining whether the message is a reconstruction message, and: if the message is a reconstruction message, determining a type for the action of the receiving node, and: if the node is acting as a node selected from a group consisting of member node and a root node, transmitting an updated refresh message for receipt by neighboring nodes; and if the node is acting as an intermediate node along a path indicated by an address track, forwarding the message. Note: a method for collaborative multicast routing [i.e. enroute or forwarding] among a set of nodes, including nodes acting as a root node, intermediate nodes, and member nodes, comprising list of node, see col. 6, ll. 20-25, claim 22-23, 60-61 and 84-85), and the set of traversals being necessary to traverse and reach all of the DNs (col. 4, ll. 1-12, the data message to be forwarded to other nodes in the network and refreshing an entry timer; and the receiving node is acting as an intermediate node, forwarding [i.e. enroute to] the message and adjusting the path; otherwise determining whether the message is a reconstruction message, and: if the message is a reconstruction message, determining a type for the action of the receiving node, and: if the node is acting as a node selected from a group consisting of member node and a root node, transmitting an updated refresh message for receipt by neighboring nodes; and if the node is acting as an intermediate node along a path indicated by an address track, forwarding the message. Note: a method for collaborative multicast routing [i.e. enroute or forwarding] among a set of nodes, including nodes acting as a root node, intermediate nodes, and member nodes, comprising list of node, see col. 6, ll. 20-25, claim 22-23, 60-61 and 84-85), wherein if there are multiple possible traversals to a DN, the traversal with fewest hops is selected for inclusion in the set (Fig. 4, col. 15, ll. 42-53, during the Route Maintenance phase 102, the Mode parameter of the control packet set to REFRESH by a root node. The REFRESH Mode of a packet is the start of a process by which a root node periodically transmits [i.e. distribute] REFRESH messages to all the multicast tree nodes to preserve an already established route and, more specifically, to enable all nodes to detect and prevent link breakage for a number of reasons described below. Therefore, upon receiving a REPLY control packet, the root node may thereafter reset the control packet Mode to REFRESH, making it a REFRESH control packet, and then forwards it to all nodes within the multicast tree to maintain their "active" status).  It would be obvious to those of ordinary skill in the art before the effective filing date of the application that the message sent down the node network of Ahmed is the update message of Keys);  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include identify a set of traversals to a plurality of leaf nodes of the tree-mesh network in the list of nodes, via one or more other nodes of tree-mesh network, the set of traversals being necessary to traverse and reach all nodes on the list of nodes and distribute the software update using the set of traversals with the intermediate nodes on the set of traversals that are in the list of nodes, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).
Official Notice is taken in that tree-mesh is well known to those of ordinary skill in the art and that it would be obvious to those of ordinary skill in the art that in order to fully connected tree-mesh network where each node is connected to every other node in the network.  

As to claim 15, Ahmed discloses the one or more non-transitory computer-readable storage medium wherein at least one intermediate node branches into two or more branches (parent branching node) that include DNs (col. 13, ll. 41-50, FIG. 4A is an exemplary simplified illustration of a mobile wireless network topography for route establishment that may comprise a root node 400, intermediate nodes 402, 406, and 408, and group member node 404 [i.e. branch node]. For simplicity, FIG. 4A illustrates only a single multicast tree with only three intermediate nodes and one group member node. In general, there could be a plurality of overlapped multicast trees, with each multicast tree having only one root node and one or more intermediate and group member nodes), and wherein the set of traversals is such that the at least one parent branching node is traversed just once (col. 13, ll. 44-65, FIG. 4A illustrates only a single multicast tree with only three intermediate nodes and one group member node (hereinafter referred to in the plural). In general, there could be a plurality of overlapped multicast trees, with each multicast tree having only one root node and one or more intermediate and group member nodes. Only one root node exists within a network domain or partition … Nonetheless, the nodes within the multicast tree along the way incrementally construct unicast routing table within a control message that traverses a node).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include intermediate node branches into two or more branches (parent branching node) that include DNs and wherein the set of traversals is such that the at least one parent branching node is traversed just once, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 16, Ahmed discloses the one or more non-transitory computer-readable storage media further comprising instructions, that when executed, cause the NG to instruct at least one the parent branching node to forward the FW update packets to its descendant nodes  (col. 25, ll. 53-66, to describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward [i.e. descendant nodes] the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include the NG to instruct at least one the parent branching node to forward the FW update packets to its descendant nodes, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 18, Ahmed discloses the one or more non-transitory computer-readable storage media of claim 13, further comprising instructions that, when executed, further cause the NG to perform network discovery of nodes of the tree-mesh network prior to identification of the set of traversals to the leaf nodes of the DNs to traverse and reach all DNs on the list (col. 16, ll. 39-47, The Routing Table parameter of the control packet 410 is comprised of a FORWARD NODE LIST and a BACKWARD NODE LIST, which enable the construction of a route (using "best-path forwarding" mechanism) by each individual node within a multicast tree during the tree's various phases from Route Establishment to Partition Merge. The FORWARD NODE LIST is a list of all nodes that a message traverses in the forward direction, starting from a root to reach its destination in general a group member node. Further, see col).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include prior to identification of the set of traversals necessary to traverse and reach all nodes on the list, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).

As to claim 19, Ahmed discloses the one or more non-transitory computer-readable storage media further comprising instructions that, when executed, further cause the NG to instruct the one or more intermediate nodes on the set of traversal that are in the list to cache the FW update packets and forward the FW update packets to their descendant nodes, and instruct the one or more intermediate nodes on the set of traversal but not on the list, to just forward the FW update packets to their descendant nodes (col. 25, ll. 53-66, to describe the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node, and therefore should forward [i.e. descendant nodes] the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include intermediate nodes on the set of traversal that are in the list to cache the software update packets and forward the software update packets to their descendant nodes, and instruct the one or more intermediate nodes that are on the set of traversal but not on the list, to just forward the software update packets to their descendant nodes, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the 

As to claim 21, Keys discloses a method of for selectively delivering software updates to a list of-5- Application No. 16/235,842Attorney Docket No. 127075-243951 (AB3359)network nodes in a tree-mesh network, comprising: 
receiving, by a network management apparatus (NMA) coupled to the tree-mesh network (par. 0050, the system as MFPs, these nodes could be any type of nodes that are configured to receive software updates. For example, the peer-to-peer distribution method may be employed in a wireless communication system in which the update of nodes starts with a Radio Network Controller, for example, and propagates all the way down to the level of a mobile communications device. Similarly, the peer-to-peer distribution method may be employed in any network environment that includes a plurality of computing devices, such as that disclosed in FIG. 4, which are configured [i.e. network management] to communicate with one another. Further, see par. 0046, claim 15, 16, 17 and 19), a firmware (FW) update and the list of network nodes to receive the FW updated (par. 0079, the peer-to-peer distribution relies on the capabilities of the peer-to-peer software agent included in each of the MFPs in the fleet to complete the distribution task 805 and update [i.e. software / firmware the distribution list 820. Further, see pars. 0082. 0086, 0089); 
distributing the FW update to all nodes on the list to update all nodes on the list by transmitting the FW update to the leaf nodes in the list in a plurality of packets to update the leaf nodes (Figs. 7, 11, elements 104, 202 [i.e. list of node], pars. 0051 and 0065, The tree structure depicted in FIG. 7 may represent a corporate organization chart or a tree-shaped chain of command in general. This description will use the terms superior, self and subordinate to represent the parent, self and child respectively of any node. Steps S906-S914 in FIG. 9 of selecting subordinates, subdivide remaining targets among subordinates and sending to subordinates is the growth of the tree, or identifying targets for updating. The overall effect of step S404 is the completion of updates throughout the tree. Examiner Note: including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node, see par. 0063) in the list using the set of traversals and going through the identified intermediate nodes (“subordinate nodes”), wherein the set of traversals is such that a unique branch descending from one of the identified parent branching nodes is traversed just once, and wherein the intermediate nodes (“subordinate nodes”) on the set of traversals that are in the list caches the plurality of packets as the plurality of packets enroute through the intermediate nodes to the leaf nodes in the list (Figs. 9, 11, par. 0071, the centralized utility server 320 is depicted as connected to a plurality of subordinate nodes [i.e. Node that receives delegation from other node, see par. 0054] 1102. In the first step of the failover process, when assigning a subordinate, the superior 320 first tests its availability by sending a request to determine if the subordinate 1102 is available. If unavailable, the subordinate node 1102 is skipped [i.e. traverse] over as a subordinate and is placed at the bottom of the target list 1108. After available subordinates are found, the "subdivide list" and "send to subordinates" steps described in relation to FIG. 9 are performed. For example as depicted in FIG. 9, a list of subdivided subordinates 1104 is composed from nodes 1102 and likewise a list of subdivided subordinates 1106 is composed from node 1104'. The end result of the failover process described here results in a tree structure where all unavailable MFPs [i.e. multi-function peripherals] are pushed to the leaf level 1108. These nodes, therefore, fail only in updating themselves and not in a role as superior node [i.e. Node that delegates update to other nodes, see par. 0052]. Note: using caching process in which updates to a fleet of MFPs are performed in a peer-to-peer manner with a remote installer as starting point. The process also involves sending only necessary update files to MFPs [instead of entire binaries]. The net result is a significant simplification of workflow and results management, and a significant improvement in the speed at which a fleet of MFPs is updated, see par. 0007), and the intermediate nodes in the list reconstitutes the FW update using the cached plurality of packets to update the intermediate nodes in the list (software update reconstitute / rebuild / regenerate with required software objects thereby launching the peer-to-peer distribution process among the nodes subordinate to the root.  par. 0098, At S1500 a user uploads list of target MFPs to the software management module 335 of the centralized utility server. As noted above, each target MFP will implement distribution task via peer to peer mechanism, in accordance with the process disclosed in FIG. 9. At S1505 a user then selects a distribution task (e.g. update version of plugin) and (S1510) uploads the required software objects (e.g. plugin binaries used in update) for distribution. This step also includes identifying the MFPs that are to be the target of the distribution task. Examiner Note: including the updated distribution list 820 and the instructions 810 and objects 815, to be transmitted to each level 712 node [i.e. include intermediate / subordinate node], see par. 0063).

 distribute the software update to all nodes (pars. 0050-0051, 0080-0086), it does not explicitly disclose the identified intermediate nodes being non- leaf nodes of the tree-mesh network that are traversed to reach the identified leaf nodes, and each of the identified parent branching nodes being an identified intermediate node that branches into two or more branches.

However, Ahmed discloses identifying leaf nodes and intermediate nodes, including parent branching nodes to form a set of traversal to reach all nodes in the list (col. 3, ll. 50-58, a method for collaborative multicast routing among a set of nodes, including a root node, intermediate nodes, and member nodes, comprising maintaining a multicast tree by: receiving a message including a path having a plurality of addresses of nodes along the path, at a receiving node in the set of nodes [i.e. list of nodes]; determining whether the message is a data message, and: if the message is a data message, then determining a type for the action of the receiving node, and if: the receiving node is acting as a member node), the identified leaf nodes being leaf nodes of the tree-mesh network that are on the list (col. 4, ll. 1-12, the data message to be forwarded to other nodes in the network and refreshing an entry timer; and the receiving node is acting as an intermediate node, forwarding the message and adjusting the path; otherwise determining whether the message is a reconstruction message, and: if the message is a reconstruction message, determining a type for the action of the receiving node, and: if the node is acting as a node selected from a group consisting of member node and a root node, transmitting an updated refresh message for receipt by neighboring nodes; and if the node is acting as an intermediate node along a path indicated by an address track, forwarding the message), the identified intermediate nodes being non- leaf nodes of the tree-mesh network that are traversed to reach the identified leaf nodes, and each of the identified parent branching nodes being an identified intermediate node that branches into two or more branches (col. 25, ll. 53-66, the steps starting from step 734, it is now assumed that the packet received by node 803 from node 802 at step 702 is a data packet rather than the REFRESH control packet illustrated in the above exemplary table 13. Before step 734, the process determines at step 704 if the packet received by node 803 is a data packet, if it is a data packet, at step 734 it is determined if Forwarding Flag of the data packet is set to ON. If the Forwarding Flag is ON, the node receiving the data packet is an intermediate node [i.e. non-leaf nodes], and therefore should forward the packet along the next best hop. In this case, the above-described step 710 executes. On the other hand, if the Forwarding Flag is OFF, the node receiving the data packet is a group member node, and therefore the packet should not be forwarded to any other nodes [i.e. intermediate node that branches into two or more branches]); and 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include intermediate node branches into two or more branches (parent branching node) that include DNs and wherein the set of traversals is such that the at least one parent branching node is traversed just once, as disclosed by Ahmed, for the purpose of identifying the forwarder of the packet and a updating data/software by identifying the communication units traversed by the control packet along the forward direction from the source to destination nodes (see col. 7, ll. 28-34 of Ahmed).


As to claim 22, Ahmed discloses the method further comprising, for each of the nodes on the list, calculating at least one traversal route, including its number of hops to the node (col. 20, ll. 9-42, the group member node 404 has all the information to determine (and select) the best forward path from which the packet 410 traversed from the root node 400 to itself. The scenario in which the system is deployed will dictate the selection criteria for the "best forwarding path." For example, a deployment scenario requiring the selection of the shortest path will dictate that node 404 select the control packet 410 received from node 402 … the path with the longer time may not be efficient for the intended application. Therefore, there are many factors to consider when selecting a path, all of which are application-dependent, such as power, number of hops, maintaining regular silence (e.g. in military applications), etc. The present invention provides a Route Establishment method that is independent of any specific deployment scenario and that is adaptive in that the control packet may include any parameter required for a specific deployed system).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include for each of the nodes on the list, calculating at least one traversal route, including its number of hops to the node, as disclosed by Ahmed, for the purpose of  

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1) and further in view of Hu et al (US 2019/0317749 A1).

As to claim 2, Keys does not explicitly disclose the network is a sensor network and wherein the software update includes a firmware update for one or more sensors disposed at each network node on the list.

However, Hu discloses the apparatus wherein the network is a sensor tree-mesh network (Hu at Figs, 1, 4-5, par. 0018, a computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes. Nodes and end nodes include, for example, personal computers and workstations, or other devices, such as sensors), and wherein the software update includes a firmware update for one or more sensors disposed at each network node on the list (Hu at par. 0074, In block 730, the NMS 130 receives the bitmap from the nodes 200n indicating which of the blocks each node 200n is missing from the update. For example, a node 200a determines which of the blocks has been received for the firmware upgrade and which blocks may be missing. The node 200a may determine which blocks are missing based on a comparison of the received blocks to a list of expected blocks provided by the NMS 130. Note: see claim 1 regarding official notice of tree-mesh network).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include a list of nodes of sensor network to receive the software update, as disclosed by Hu, for the purpose to utilize Low power and Lossy Networks (LLNs), such as sensor networks (see paragraph 0002 and Abstract of Hu).

As to claim 14, Hu discloses the one or more non-transitory computer-readable storage media wherein the tree-mesh network is a sensor network ((Hu at Figs, 1, 4-5, par. 0018, a computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes. Nodes and end nodes include, for example, personal computers and workstations, or other devices, such as sensors. Further, see par. 0074, In block 730), and wherein the FW update includes an update for one or more sensors disposed at each DN (par. 0072, the NMS 130 communicates the firmware blocks to nodes 200n via an existing topology map. The NMS 130 prepares the data packets with the blocks for communication to each required node, such as node 200a and node 200b, of the nodes 200n. In certain examples, all of the nodes 200n receive the communication. In certain examples, only specific nodes, 200a, 200b, receive the communication. The NMS 130 may use an existing understanding of the topography of the network, such as a network topography map, to determine the specifics of the communication. For example, the NMS 130 may include instructions in the communication specifying a route or path for the communication to travel from the NMS 130 to one or more destination nodes 200n).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include FW update includes an update for one or more sensors disposed at each DN, as disclosed by Hu, for the purpose to utilize Low power and Lossy Networks (LLNs), such as sensor networks (see paragraph 0002 and Abstract of Hu).

Claims 3, 11, 17, 20 and 25 are rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1) and further in view of LWM2M FOTA and Data Demonstration System hereinafter NPL.

As to claim 3, Keys does not explicitly disclose  the software update is a firmware update, and wherein the DMA is further to signal all of the nodes on the list, prior to distributing the software update, to transition the nodes on the list into a firmware over the air (FOTA) progress state.
However, NPL discloses the software update is a firmware update (NPL, at Overview, page 47:  the system contains Zephyr-based IoT devices, an IoT gateway, and a web application, Leshan, that is used as the LWM2M server. With Leshan you can issue commands, query data and perform firmware over the air (FOTA) updates on the IoT device(s)), and wherein the DMA is further to signal all of the nodes on the list, prior to distributing the software update (NPL teaches system connection list of IoT devices at Overview, page 47: A block diagram of this system is shown here, and though it is not explicitly shown, one or more IoT devices can connect to the network through the same gateway. See live data readings from your devices [i.e. list of nodes] using the Leshan Web application), to transition the nodes on the list into a firmware over the air (FOTA) progress state (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading
◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission], the device will restart.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include firmware over the air (FOTA) progress state, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL).
As to claim 11, NPL discloses the apparatus wherein the DMA is further to, following distribution of the software update, signal all of the nodes in the list with a FOTA-3- Application No. 16/235,842Attorney Docket No. 127075-243951 (AB3359)complete-verify transmission (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading ◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission])
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include distribution of the software update, signal all of the nodes in the list with a FOTA complete-verify transmission, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL)

As to claim 17, NPL discloses the one or more non-transitory computer-readable storage media further comprising instructions that, when executed, further cause the NG to signal all of the DNs, prior to distributing the FW update, to transition into a firmware over the air (FOTA) progress state (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading
◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission], the device will restart.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include the NG to signal all of the DNs, prior to distributing the FW update, to transition into a firmware over the air (FOTA) progress state, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL).

As to claim 20, (a medium claim) recites substantially similar limitations to claim 11 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 25, Keys does not explicitly disclose the method further comprising:
signaling all of the nodes on the list, prior to distributing the FW update, to transition the signaled nodes into a firmware over the air (FOTA) progress state; and following distribution of the FW update, signaling all of the nodes in the list with a FOTA-complete-verify transmission. 
	However, NPL discloses the method further comprising:
signaling all of the nodes on the list, prior to distributing the FW update (NPL teaches system connection list of IoT devices at Overview, page 47: A block diagram of this system is shown here, and though it is not explicitly shown, one or more IoT devices can connect to the network through the same gateway. See live data readings from your devices [i.e. list of nodes] using the Leshan Web application), to transition the signaled nodes into a firmware over the air (FOTA) progress state (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading
◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission], the device will restart.);
 and following distribution of the FW update (NPL, at Overview, page 47:  the system contains Zephyr-based IoT devices, an IoT gateway, and a web application, Leshan, that is used as the LWM2M server. With Leshan you can issue commands, query data and perform firmware over the air (FOTA) updates [i.e. through distribution] on the IoT device(s)), signaling all of the nodes in the list with a FOTA-complete-verify transmission (NPL teaches at page 50-52 [Retrieve Data section] different stage of progress i.e. Use the System teaches to check that sensor data are being sent to the cloud, and do a FOTA update “Now that your system is fully set up, it’s time to check that sensor data are being sent to the cloud, and do a FOTA update”. At FOTA Updates teaches different state of progress.  •Initiate the firmware transfer To start the firmware update, we will first ‘write’ the location of the file in the “Package URI” field. Once you send this message, the file will begin transferring to the target.. •Monitor the target for a completed transfer. i.e. ◦State == 0: Idle ◦State == 1: Downloading ◦State == 2: Downloaded ◦State == 3: Updating. When the update execution is complete [i.e. FOTA-complete-verify transmission])

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include distribution of the software update, signal all of the nodes in the list with a FOTA complete-verify transmission, as disclosed by NPL, for the purpose of supporting an end-to-end Firmware-Over-the-Air (FOTA) update solution where issues and observations are logged within Linaro’s. (see Known Issues of NPL). 




Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Keys et al (US 2010/0332634 A1) in view of Ahmed et al (US 7,649,884 B1) and further in view of Hu et al (US 2019/0317749 A1) and further in view of Sprygada et al. (US 2016/0313985 A1).

As to claim 23, Keys - Ahmed does not explicitly disclose the method further comprising identifying the traversal routes with greatest number of hops (GNH routes) and deleting other traversal routes that cover a set of nodes included in a GNH route.

However, Hu discloses the method further comprising identifying the traversal routes with greatest number of hops (GNH routes) (Hu at par. 0047, multi -hop routing when the signal is too weak. For instance, the far-reaching physical media exhibits a harsh noisy environment due to electrical distribution transformers, commercial and residential electric appliances, and cross-talk effects. As an example, even within a building, the average number of hops may be between two and three (even larger when having cross phases), while on an AMI network on the same power phase line the number of hops may vary during a day between one and 15-20. Those skilled in the art would thus recognize that due to various reasons, including long power lines, interferences, etc., a PLC connection may traverse multiple hops. In other words, PLC cannot be seen as a "flat wire" equivalent to broadcast media (such as Ethernet), since they are multi -hop networks by essence), and 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include the method further comprising identifying the traversal routes with greatest number of hops, as disclosed by Hu, for the purpose of providing update/upgrade when connectivity is unpredictable and signal is too weak (see paragraph 0047 of Hu).

Further, Sprygada discloses deleting other traversal routes that cover a set of nodes included in a GNH route (the deleting other traversal routes / paths from the routing table since routing table have been increase to a sufficient number. At Fig. 1, par. 0027, each of the network elements 104A-D and/or 106A-E can be a router, switch, bridge, gateway. Further at par. 0035, after process 300 configures the layer 3 routing configuration as described above, process 300 verifies that this configuration leaves the network element in a stable state. In one embodiment, process 300 verifies the routing configuration by that the routing metrics have been increased to a sufficient … this policy of increasing the routing metrics is to drain the layer 3 data, so that the routing metrics (or admin distance in the case of multiple protocol deployment) are increased to ensure that this is the least preferred path [i.e. route], which by definition will remove [i.e. delete] them from the routing table. Examiner Note: multi-layer link aggregation group (MLAG) data processing from the network element to be updated to the other network elements in the MLAG. In addition, process 300 shuts down the MLAG peer link(s) between the network element to be updated and the other network elements in the MLAG, see par. 0040).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Keys to include wherein the set of traversals is such that a unique branch descending from a parent branching node is traversed just once, as disclosed by Sprygada, for the purpose 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199